Title: To James Madison from Joseph H. Nicholson, 19 November 1802
From: Nicholson, Joseph H.
To: Madison, James


Sir
Centre Ville Novr. 19. 1802
I have this Day taken the Liberty of recommending Col. Thomas Rodney, the Father of my Friend Caesar A. Rodney of Delaware, to the President, as one of the Commissioners to be appointed under the late Convention with Spain. As this Appointment will come peculiarly within the Duties of your Office, may I like wise beg leave to recommend him to you, and solicit your good Offices for him. It is possible you may have known him in the old Congress, and may in some Measure be acquainted with his merit, and his Revolutionary Ser⟨vi⟩ces. The latter I have given a brief detail of to the ⟨Pre⟩sident, and have no Doubt they will be justly appre⟨ci⟩ated by you both. If this Office can, consistently, be give⟨n to⟩ him, it will render an essential Service to an able and es⟨tim⟩able Man, and will highly gratify his most deserv⟨ing⟩ son, on whom the father is now entirely dependent. I beg you to ⟨pa⟩rdon my Intrusion upon you and to believe me with the highest Respect ⟨Your⟩ Ob. Hble Servt.
Joseph H. Nicholson
 

   
   RC (DLC). Docketed by JM. RC torn at fold.



   
   See Nicholson to Jefferson, 19 Nov. 1802 (DNA: RG 59, LAR, 1801–9, filed under “Rodney”).


